FILED
                           NOT FOR PUBLICATION
                                                                           DEC 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL IENCO,                                   No. 13-17251

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02317-ROS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Roslyn O. Silver, Senior District Judge, Presiding

                          Submitted December 11, 2015**
                             San Francisco, California

Before: BYBEE and CHRISTEN, Circuit Judges, and CHEN,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward M. Chen, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
      Claimant Michael Ienco seeks review of the denial of his application for

disability insurance benefits. Ienco alleges disability due to schizoaffective

disorder, attention deficit disorder (ADD), and attention deficit hyperactivity

disorder (ADHD). We have jurisdiction under 28 U.S.C. § 1291, and we reverse

and remand for further proceedings.

      The ALJ erred by giving greater weight to the reviewing medical expert’s

opinion rather than the opinions of the treating and examining physicians. Dr. Dy,

Ienco’s treating physician, opined that Ienco should “work no more than 25 hours

per week.” This limitation is the crux of Ienco’s disability claim, and the ALJ did

not give specific and legitimate reasons to discount the treating and examining

physicians’ opinions supporting it. See Ghanim v. Colvin, 763 F.3d 1154, 1161

(9th Cir. 2014) (“An ALJ may only reject a treating physician’s contradicted

opinions by providing ‘specific and legitimate reasons that are supported by

substantial evidence.’” (citation omitted)). With regard to Dr. Dy, the ALJ stated

only that Dr. Dy “appear[ed] to have adopted the claimant’s subjective allegations

and presented them as her own, which diminishes her overall credibility.” This is

not a specific and legitimate reason, especially in light of the ALJ’s finding that Dr.

Dy’s opinion was “reasonable and . . . supported by the medical evidence of

record.” The ALJ gave no reasons for rejecting the opinion of Dr. Graff, Ienco’s


                                           2
examining physician, who opined that Ienco suffered various limitations. Further,

the ALJ erred by assigning controlling weight to the reviewing medical expert’s

opinion because the reviewing medical expert admitted that he “really can’t

comment” on “how many hours [Ienco] should work a week.”

       The ALJ also erred by not including in the vocational expert hypothetical

Ienco’s schizoaffective disorder, ADD, and ADH, all of which the ALJ found

severe at step two of the sequential process. “If a vocational expert’s hypothetical

does not reflect all the claimant’s limitations, then the expert’s testimony has no

evidentiary value to support a finding that the claimant can perform jobs in the

national economy.” Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir. 2012) (quoting

Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993)). Because the vocational

expert’s testimony did not reflect all of Ienco’s limitations, the ALJ erred by

relying on it.

       We remand to the ALJ to reconsider Ienco’s eligibility for disability

benefits. In particular, on remand the ALJ shall make findings regarding Ienco’s

ability to work in excess of 25 hours per week.

       REVERSED AND REMANDED.




                                           3